Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed March 1, 2022
 
The amendment has been entered and made of record.  Claims 8-25 have been amended to more particularly point out and distinctly claim the invention.   
Claims 1-7 have been cancelled.   

  In view of applicant’s amendment to amend the claims 8-25 to obviate the 35 U.S.C.  §112 second paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, second paragraph.        
 
Applicant submits an Electronic Terminal Disclaimer to overcome the rejection of the Claims Under the Doctrine of Double Patenting.  The Terminal Disclaimer is approved on March 1, 2022. Therefore, examiner withdraws the Double Patenting rejection.

Claims 8-25 are allowed as evident by applicant’s amendment and arguments.

Referring to claim 8, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that electromagnetic ("EM") shielding located about the interior volume of the 
a signal source that produces activating energy;
an EM energy-conducting injection probe located within the EM shielding and connected with the signal source to inject activating energy from the signal source into the interior volume;
wherein the injection probe comprises a main conductive element capacitively coupled configured to create an electric field in the interior volume of the container when electrical energy is conducted by the main conductive element, and wherein the main conductive element is spaced apart from a ground plane by a selected distance wherein currents flowing in the main conductive element are inductively coupled with the ground plane thereby simultaneously forming a magnetic field and inductive coupling that is orthogonal to the electric field also in the interior volume of the container; and
a processor connected with the signal source, the processor programmed to control the signal source to deliver activating activation energy to the injection probe for injecting into the interior volume of the container to activate identification devices in the interior volume.

Independent claim 17 recites a method of tracking medical articles and also includes similar features to those of recited within independent claim 8; therefore, independent claim 17 is also allowed at least for the same reasons discussed above.

Claims 8-16 and 18-25 depend either directly or indirectly upon independent claims 8 and 17; therefore, these claims are also allowed by virtue of their dependencies.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684